Citation Nr: 0609645	
Decision Date: 04/03/06    Archive Date: 04/13/06

DOCKET NO.  02-13 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served on active duty from May 1976 to May 1980.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The Board remanded the case to the RO for 
additional development in May 2003 and June 2005, and it is 
now before the Board for further appellate consideration.  


FINDINGS OF FACT

1.  The veteran did not have combat duty, and her alleged in-
service stressor has not been corroborated by official 
records or other supportive evidence.

2.  No diagnosis of PTSD has been attributed to any verified 
in-service stressor.  



CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), now codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & West Supp. 2005), eliminated the concept of a 
well-grounded claim and redefined the obligations of VA with 
respect to its duties to notify and assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA.  66 
Fed. Reg. 45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The VCAA and its 
implementing regulations are applicable to the claim now 
before the Board.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant' s representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In 
Pelegrini, at 121, the Court held that the VCAA requires VA 
to provide notice, consistent with the requirements of 
38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159(b), and Quartuccio, 
that informs the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim, 
(2) that VA will seek to provide, and (3) that the claimant 
is expected to provide and that, furthermore, in what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim", 
under 38 C.F.R. § 3.159(b).  

In this case, in a letter dated in January 2001, the RO 
notified the veteran about the VCAA, told the veteran about 
the requirements for establishing a claim for service 
connection, listed the health care providers she had named 
and asked her to complete release authorization forms telling 
her that VA would request the records but advised her that it 
might expedite the process if she could obtain copies of the 
medical records and forward them to VA.  The RO explained VA 
was responsible for getting service medical records, records 
from VA health care facilities, and records from other 
federal facilities.  The RO also notified the veteran that on 
her behalf VA would make reasonable efforts to get relevant 
records not held by a Federal agency, which might include 
records from State or local governments, private doctors and 
hospitals, or former employers.  

In addition, in letters dated in June 2003 and August 2003, 
the RO notified the veteran that additional evidence was 
needed from her, including the name and address of all health 
care providers who had treated her for PTSD and requested 
that she provide completed release authorization forms.  The 
RO explained that VA would request the records and that she 
could request the records herself and send them to VA.  The 
RO also notified the veteran that in addition to the name 
(which she had previously provided) she should provide the 
full name and rank of the individual who had sexually 
assaulted her during service.  The RO also requested that the 
veteran provide the name and address of any witnesses to the 
assault, or the name and address of any individual she told 
of the assault.  Further, in those letters, the RO notified 
the veteran that she should provide the name and address of 
any family member or friend she told of the sexual assault or 
sexual harassment during service and advised her that she 
could provide any letters or other documents that she wrote 
during service that cited the sexual assault.  

In addition, in the August 2003 letter, the RO outlined the 
evidence that had so far been received including a "buddy 
statement" dated in July 2003.  The RO requested that the 
veteran provide more complete information identifying that 
individual.  Also, in the August 2003 letter, the RO again 
notified the veteran that to support the claim for service-
connected compensation benefits, the evidence must show three 
things:  an injury in military service or a disease that 
began in or was made worse during military service, or that 
there was an event in service that caused injury or disease; 
a current physical or mental disability; and a relationship 
between her current disability and an injury, disease, or 
event in military service.  The RO explained that medical 
evidence would show a current disability and that medical 
records or medical opinions usually showed the relationship 
between the current disability and service.  In its letter, 
the RO repeated that VA would make reasonable efforts to get 
relevant records not held by a Federal agency, but that it 
was her responsibility to make sure that VA received all 
requested records not in the possession of a Federal 
department or agency.  

In addition, in a letter dated in April 2004, the RO again 
provided the veteran with a list of evidence it had received, 
notified her of what evidence she should provide and what 
evidence VA would obtain, and again outlined what the 
evidence must show to support her claim.  In the April 2004 
letter, the RO notified the veteran that if there was any 
other evidence or information she thought would support her 
claim, she should let VA know and specifically requested that 
she send any evidence in her possession that pertains to her 
claim.  

In a letter dated in February 2005, the VA Appeals Management 
Center notified the veteran that still needed from her were 
more specific details of the personal traumatic incident that 
resulted in her PTSD and requested that she:  complete an 
enclosed questionnaire; give VA reports of private physicians 
(not previously provided), if any, who had treated her for 
this condition since service discharge; identify VA and Vet 
Center treatment; identify any possible sources of 
information and evidence such as police reports or medical 
treatment records for assault or rape; send supporting 
statements from any individuals with whom she may have 
discussed the incident; and furnish copies of correspondence 
she may have sent to close friends or relatives in which she 
related information about the incident.  See VA ADJUDICATION 
PROCEDURE MANUAL M21-1, Part III, 5.14(c) (Feb. 20, 1996), 
and former MANUAL M21-1, Part III, 7.46(c)(2) (Oct. 11, 
1995); see also Patton v. West, 12 Vet. App. 272, 276 (1999).  
In addition, the AMC provided an information sheet on what 
the evidence must show and notified the veteran that if there 
was any other evidence or information she thought would 
support her claim, she should let VA know.  The AMC requested 
that the veteran send any evidence in her possession that 
pertains to the claim.  

In view of the foregoing, the Board finds that the veteran 
received notice and was aware of the evidence needed to 
substantiate her service connection claim and the avenues 
through which she might obtain such evidence and of the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  Thus, all necessary action has been 
taken to provide the veteran with notice required by the VCAA 
and as interpreted by the Court in its decisions in 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004), and Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

While not all notice was provided prior to the initial RO 
decision on the claim, the veteran's claim was filed in June 
2000, which was before enactment of the VCAA in November 
2000.  Notice was complete prior to the most recent transfer 
and certification of the veteran's case to the Board, and the 
content of the notice complied fully with the requirements 
of 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  After notice 
was furnished, the veteran was provided with every 
opportunity to submit evidence and argument in support of her 
claim and to respond to VA notice, and she has done so.  The 
veteran has had multiple opportunities to submit and identify 
evidence and has been provided a meaningful opportunity to 
participate effectively in the processing of her claim by VA.  
The Board finds that the failure to provide the veteran with 
all the specific types of notice outlined in the VCAA prior 
to the initial unfavorable determination has not harmed the 
veteran and that no useful purpose could be served by 
remanding the case on that account.  See 38 U.S.C.A. 
§ 7261(b) (West 2002); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  All the VCAA requires is that the duty to notify 
is satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  
      
With respect to the issue decided here, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate her claim for service connection, 
but she was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the claimed disability.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of this decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  In that regard, as the Board 
concludes below that the preponderance of the evidence is 
against the veteran's claim for service connection for PTSD, 
any questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

As to the duty to assist, the veteran's service medical 
records are in the file, and the RO obtained her service 
personnel records and some VA treatment records.  In 
addition, the veteran has been provided VA psychiatric 
examinations in conjunction with her claim.  The veteran also 
submitted service administrative records as well as private 
post-service medical records and statements from a 
psychologist and a physician; she has documented her attempts 
to obtain medical records that are not available, and there 
is no indication that she has or knows of any additional 
evidence that pertains to her claim.  

The Board notes that the veteran has asserted that the June 
2005 VA psychiatric examination was incomplete and inadequate 
and argues it would be wrong to base a decision on the 
results of that examination.  The Board has reviewed the 
examination report and finds it adequate as it specifically 
considers whether the veteran meets the diagnostic criteria 
for PTSD, and because the examiner ruled out a diagnosis of 
PTSD, there was no further requirement for a medical opinion.  
Further, without corroborating evidence of the veteran's 
claimed in-service stressor, there is no need for an 
additional examination.  Such is not required because "a 
medical examination conducted in connection with claim 
development could not aid in substantiating a claim when the 
record does not already contain evidence of an in- service 
event, injury, or disease."  See Duenas v. Principi, 18 Vet. 
App. 512, 517 (2004), citing Paralyzed Veterans of America, 
et. al., v. Secretary of Veterans Affairs, 345 F.3d 1334, 
1356 (Fed. Cir. 2003).  

As VA as fulfilled the duty to notify and assist to the 
extent possible, the Board finds that it can consider the 
merits of this appeal without prejudice to the veteran.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Contentions

The veteran contends that she has PTSD that is the result of 
a physical attack and sexual assault by another female airman 
in service.  

Laws and regulations

Service connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 
38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 
505 (1992).  

Establishing service connection for PTSD requires:  (1) 
Medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptoms and the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f); see Cohen v. Brown, 10 Vet. App. 128 (1997).  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d), (f).  

If the claimant did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his or her testimony 
must be corroborated by credible supporting evidence.  Cohen 
v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. 
App.  389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996); 
West v. Brown, 7 Vet. App. 70, 76 (1994).  Furthermore, 
service department records must support, and not contradict, 
the claimant's testimony regarding non-combat stressors.  
Doran v. Brown, 6 Vet. App. 283 (1994).  

The question of whether the veteran was exposed to a stressor 
in service is a factual one, and VA adjudicators are not 
bound to accept uncorroborated accounts of stressors or 
medical opinions based upon such accounts.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 
1 Vet. App. 406 (1991); Wilson v. Derwinski, 2 Vet. App. 614 
(1992).  Hence, whether the evidence establishes the 
occurrence of stressors is a question of fact for 
adjudicators, and whether any stressors that occurred were of 
sufficient gravity to cause or to support a diagnosis of PTSD 
is a question of fact for medical professionals.  

Standard of review

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  The United States Court of 
Appeals for the Federal Circuit has held that "when the 
positive and negative evidence relating to a veteran's claim 
are in 'approximate balance,' thereby creating a 'reasonable 
doubt' as to the merits of his or her claim, the veteran must 
prevail."  Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 
2001).  

Background

As noted above, the veteran contends that she has PTSD as the 
result of having been assaulted for sexual purposes in late 
1978 or early 1979 during service.  Her service medical 
records include no history, complaint, or finding of an 
incident as described by the veteran.  Her service personnel 
file shows the veteran's evaluators consistently classified 
her performance as satisfactory until her discharge from 
service in May 1980.  

Post-service private medical reports show that the veteran 
was hospitalized four times between November 1984 and March 
1985 for psychiatric related reasons.  She underwent a 
psychological evaluation and testing in November 1984, which 
the psychologist stated suggested an Axis I diagnosis of: 
rule out alcohol abuse, episodic; dysthymic disorder; and 
atypical anxiety disorder.  During a period of 
hospitalization that started in January 1985, the veteran 
reported that she was raped by a woman in service.  The 
discharge diagnosis from that period of hospitalization, 
which extended from late January 1985 to early February 1985, 
was major depression, acute and severe, suicidal, improved, 
and personality disorder, unspecified.  

The veteran was next hospitalized in March 1985 because she 
had overdosed on medication.  In the history and physical 
examination report, he physician noted that when he had seen 
the veteran as an outpatient a few days prior to the current 
hospital admission, she was blaming all of her problems on 
whatever had happened when she was 17 years old when a 
boyfriend she said forced himself upon her.  The physician 
stated that the veteran had taken that as an excuse to do 
nothing, blaming everything on that incident.  The final 
diagnosis at hospital discharge was:  overdose of 
medications; manipulative personality; passive-aggressive 
personality, severe; and dependent personality, mild.  

Private medical records dated in the late 1990s show that in 
August 1998 when the veteran was being seen in a family 
practice clinic she reported depression, irritability, crying 
spells, difficulty falling asleep and staying asleep on and 
off over the past few months.  She also reported that she had 
learned that her sister and a niece were HIV positive after a 
blood transfusion during a Cesarean section.  The physician 
prescribed medication and recommended counseling for 
depression.  The following month the veteran reported her 
symptoms had improved, and the impression after examination 
was depression, resolving with counseling and medication.  
Testing in February 1999 suggested the presence of minimal to 
mild depression, and medication was continued.  After 
increased complaints of feeling anxious and depressed, the 
veteran was referred to R.M, Ph.D., in September 1999.  

A VA psychiatry note dated in May 2000 shows that the veteran 
reported that in 1978 when she was about 21 she had been 
raped on the military base by someone she had considered her 
friend.  She said she never reported it.  After examination, 
the Axis I diagnosis was major depression with obsessive 
compulsive disorder; the Axis II diagnosis was borderline 
traits (passive-aggressive behavior).  

In a letter dated in February 2001, Dr. R.M., a licensed 
professional counselor, stated that the veteran had been in 
treatment with her from October 1999 to the present.  Dr. 
R.M. stated that based on clinical information and test 
results, the diagnoses were: major depressive disorder, 
recurrent, moderate; PTSD; and personality disorder, not 
otherwise specified, with schizoid and avoidant traits.  In 
another letter, which was dated in late February 2001, Dr. 
R.M. stated that she had seen the veteran for acute 
distress/anxiety on that date, and the veteran reported 
becoming upset due to VA questions about her trauma in 
service and being asked for the name of the person who 
traumatized her.  Dr. R.M. stated that the veteran expressed 
she was very fearful of more harm should this person be 
notified.  

In a letter dated in January 2002, G.E., M.D, of the Abilene 
Psychiatric Center stated that the veteran was under his care 
for major depression and PTSD.  In a certificate dated in 
February 2002, he stated that he had first seen the veteran 
in November 2001 and that the date of onset of her condition 
was in approximately 2000.  In a letter dated in late 
February 2002, Dr. G.E. stated that he had been treating the 
veteran for major depression and that it was his feeling that 
the veteran could return to employment if she continued her 
current medication and counseling.  

In August 2002, the veteran submitted Internet articles 
pertaining to PTSD.  One, from the National Center for PTSD, 
describes the diagnostic criteria for PTSD.  It points out 
that if an individual meets diagnostic criteria for PTSD, it 
is likely that he or she will meet the criteria for one or 
more additional diagnoses.  Most often, the co-morbid 
diagnoses include major affective disorders, dysthymia, 
alcohol or substance abuse disorders, anxiety disorders, or 
personality disorders.  

The other Internet article submitted by the veteran was from 
The Center for Women Veterans, a part of VA, and the article 
is titled Counseling & Medical Treatment for the Aftereffects 
of Sexual Trauma.  Among other things, the article discusses 
the fact that incidents of sexual trauma are often not 
reported, discusses VA services, and provides a list of 
potential psychological aftereffects of sexual trauma.  

In July 2003, a retired staff sergeant, who was one of the 
veteran's supervisors while she was in service, stated that 
sometime in the fall of 1978, the veteran's attitude and 
behavior changed in that she became quiet and standoffish and 
then became very outspoken.  He said that as an example the 
veteran became very loud and demanding with her supervisors 
saying she was not going on temporary duty and they could not 
make her do that.  The staff sergeant said that was not in 
character with the veteran's previous behavior and that her 
supervisors were ready to give her an Article 15 but he was 
able to persuade them not to do so.  He stated that he never 
did know what the problem was and from then on the veteran 
became very distant as she had withdrawn from everyone who 
knew her.  

At a VA examination in December 2003, the veteran gave a 
history of having been attacked by a female airman in her 
dormitory room for sexual purposes and said she did not 
report it to any authorities or to anyone she knew.  The 
veteran reported that her emotional and behavioral problems 
began after the attack and while still on active duty.  She 
stated that she became verbally rebellious with her 
supervisors, but due to having understanding supervisors, she 
was not punished.  In the examination report, the physician 
noted that in the veteran's service medical records there are 
indications that the veteran's visits to the health clinic 
increased subsequent to the reported time of the attack, but 
all the veteran's complaints were physical complaints such as 
sinus infections, bronchial infections, sore throat, 
complaints of pain in the foot, and complaints of ringing in 
her ears.  The physician stated this indicated that there was 
no source of information about the attack except the 
veteran's own testimony.  He stated that although the veteran 
reported she was threatened with an Article 15 by one of her 
supervisors, her airman proficiency ratings continued to be 
high and in fact improved by a marginal amount over time.  

After the examination and review of the claims file, 
including Air Force records, in the December 2003 report, the 
physician reported that the Axis I diagnosis was PTSD from 
assault for sexual purposes in the veteran's dormitory with 
the only evidence being testimony of the veteran.  The Axis 
II diagnosis was schizoid personality with borderline traits.  
In an addendum report dated in March 2004, the physician 
reported that he had been requested to determine whether 
there in fact was a diagnosis of PTSD and if so whether it 
was related to the veteran's service.  He stated that he 
completed an extensive and exhaustive review of the claims 
file, the veteran's DD Form 214, and medical records for the 
veteran.  The physician concluded that there was no factual 
basis for a diagnosis of PTSD and/or maladies sexuellment 
transmissibles (MST).  In his report he emphasized a history 
that was different from that he had included in the December 
2003 report with the implication that the veteran is not a 
reliable historian.  

Thereafter, the veteran was provided with another VA 
psychiatric examination by a different examiner.  He was 
requested to determine the nature, severity, and any etiology 
of any psychiatric disability, to include PTSD.  That 
examination was conducted in June 2005.  The examiner 
reported that the claims file was available and reviewed, and 
following the examination reported specifically that he found 
no symptoms of PTSD.   He stated that the veteran does not 
meet the DSM-IV stressor criterion for PTSD and does not meet 
the DSM-IV criteria for a diagnosis of PTSD.  The Axis I 
diagnosis was bipolar disorder, manic.  


Analysis

While the claims file contains medical reports describing the 
claimed in-service stressor for PTSD, the description of the 
stressor represents the veteran's self-reported history of 
the incident in question and nowhere in the record has it 
been independently corroborated by other evidence of record.  
Because the claimed stressor is not related to combat, 
corroborating evidence of the stressor having occurred is 
required.  Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  
Neither the veteran's service medical nor personnel records 
reflect the occurrence of the claimed attempted sexual 
assault or any notable change in performance during service.  

Although some medical professionals have recorded the 
veteran's history of a sexual assault in service, and some 
provided a diagnosis of PTSD on the basis of her history, 
they made no reference to any credible supporting evidence 
that the incident in service as described by her actually 
occurred.  The Board acknowledges that in July 2003, a 
retired staff sergeant reported that he noted a change in the 
veteran's behavior in the fall of 1978, nearly resulting in 
an Article 15, but this alone does not serve to corroborate 
her report of the sexual assault in service, especially since 
her service records show consistently superior performance 
ratings throughout service.  The veteran has been advised of 
potential alternative sources of evidence that might 
corroborate her account of having been sexually assaulted in 
service, but she has been unable to provide or identify 
evidence that corroborates that she was the victim of a 
sexual assault in service.  

Although requested to do so, the veteran did not provide 
release authorizations for clinical records from Dr. G.E., 
who in January 2002 said he was treating the veteran for 
PTSD, or for Dr. R.M., who has stated she based the diagnosis 
of PTSD on clinical information and test results.  The Board 
therefore has no information as to the stressor(s) on which 
Dr. G.E. based his diagnosis, and although Dr. R.M, in her 
late February 2001 letter implied that the veteran's reported 
sexual assault in service was a stressor for the PTSD 
diagnosis, there is no indication that Dr. R.M. had any 
information other than the veteran's statements concerning 
the reported assault.  Further, at the VA examination in 
December 2003, when the VA examiner reported a diagnosis of 
PTSD from assault for sexual purposes in service, he noted 
the only evidence of the assault was the testimony of the 
veteran.  When that examiner reviewed the record in more 
detail in March 2004, he specifically considered the July 
2003 statement from the staff sergeant who reported changes 
in the veteran's behavior during service, and did not find it 
verified that she experienced a traumatic event.  The 
veteran's report of the claimed event as documented in her 
treatment records does not constitute corroboration of the 
event having occurred.  See Moreau, 9 Vet. App. at 395.  It 
is pertinent to point out that the competent evidence is 
conflicting as to whether the veteran meets the diagnostic 
criteria for PTSD.  As noted above, the two most recent 
psychiatric opinions essentially rule out a current diagnosis 
of the claimed disorder, although there is antecedent medical 
evidence of PTSD.  The primary impediment to a grant of 
service connection here is the absence of a verified in-
service stressor.  Following a consideration of all of the 
relevant evidence of record, the Board finds that the claim 
for service connection for PTSD is not supported by credible 
supporting evidence that the claimed in-service stressor 
occurred.  

As already alluded to, the veteran's statements, alone, 
cannot establish the occurrence of a noncombat stressor - 
even in a case involving a purported sexual assault.  See 
Reonal v. Brown, 5 Vet. App. 458, 494-95 (1993) (the 
presumption of credibility is not found to "arise" or apply 
to a statement to a physician based upon an inaccurate 
factual premise or history as related by the veteran).  So in 
the absence of a reliable diagnosis relating any PTSD to 
service, and in particular a confirmed sexual assault, the 
Board concludes there is no basis for granting service 
connection for PTSD.

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
Accordingly, the benefit of the doubt doctrine is not for 
application and the claim for service connection PTSD must be 
denied.  38 U.S.C.A. § 5107(b); also see generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).  



ORDER

Service connection for PTSD is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


